             Case 2:18-cv-00671-KJM-CKD Document 97 Filed 03/05/21 Page 1 of 2


1    CARTER C. WHITE, State Bar No. 164149
     UC Davis Civil Rights Clinic
2    One Shields Ave, Bldg. TB 30
     Telephone: (530) 752-5440
3    Fax: (530) 752-5788
     Email: ccwhite@ucdavis.edu
4
     Counsel for Plaintiff, Senarble Campbell
5

6

7
                                      UNITED STATES DISTRICT COURT
8
                                 EASTERN DISTRICT OF CALIFORNIA
9

10   SENARBLE CAMPBELL,                          Case No.: 2:18-cv-0671 KJM CKD P

11                       Plaintiff,

12

13                    vs.                        ORDER SETTING ASIDE ENTRY OF
                                                 DEFAULT
14

15   J. TANTON, ET AL.,

16                       Defendants

17

18
             The Court having considered the parties’ stipulation does hereby order as follows:
19
             1. The entries of default (ECF Nos. 92 and 93) are hereby vacated.
20
             2. The Answer on behalf of Defendants Pierce, Hammer, Halloran, Herrera, Manson,
21
                Rashev, Leech, Ellin, Valencia, Largent, Becerra, and Stanfield (ECF No. 94) shall be
22
                deemed filed as of this date.
23   /////

24   /////

25   /////

26   /////

27   /////

28
                                 ORDER SETTING ASIDE ENTRY OF DEFAULT
                                         2:18-CV-0671 KJM CKD P

                                                     1
          Case 2:18-cv-00671-KJM-CKD Document 97 Filed 03/05/21 Page 2 of 2


1
           3. Defendants Herrera, and Kenton, and Martin shall immediately file an Amended
2
              Answer in which the affirmative defenses comport with the Court’s Order on
3
              Plaintiff’s motion to strike affirmative defenses in Defendant Tanton’s Answer.
4

5    Dated: March 5, 2021
6                                                _____________________________________
                                                 CAROLYN K. DELANEY
7                                                UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                             ORDER SETTING ASIDE ENTRY OF DEFAULT
                                     2:18-CV-0671 KJM CKD P

                                                  2
